          Case 1:20-cv-00721-LM Document 19 Filed 11/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

United States of America,                             )
                                                      )
                    Plaintiff,                        )
                                                      )
             v.                                       ) Civil No. 20-cv-721-LM
                                                      )
Land and Buildings Located at 333 Summit Ridge Drive, )
Lawrenceville, GA, with all Appurtenances and         )
Improvements Thereon, Owned by George Kuiper, et al,  )
                                                      )
                    Defendants in rem.                )
______________________________________________________)

                                   JOINT STATUS REPORT

       The United States and Colleen Savage, Esq., counsel for the claimant, George Kuiper,

hereby notify the court that settlement negotiations are ongoing in a related criminal

investigation.

       Accordingly, this civil case should remain stayed pending resolution of the related

criminal matter. The United States is filing this report on behalf of both parties.

                                                      Respectfully submitted,

                                                      SCOTT W. MURRAY
                                                      United States Attorney


Dated: November 16, 2020                        By: /s/ Robert J. Rabuck
                                                    Robert J. Rabuck
                                                    N.H. Bar # 2087
                                                    Assistant U.S. Attorney
                                                    53 Pleasant Street
                                                    Concord, New Hampshire
                                                    603-225-1552
                                                    rob.rabuck@usdoj.gov
